Citation Nr: 0632983	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle 
disability, residuals of laceration of the Achilles tendon.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from January 15, 1968, to 
February 2, 1968.

This claim comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied a claim of entitlement to service 
connection for a right ankle disability, residuals of 
laceration of the Achilles tendon.

This case was previously before the Board and was remanded in 
November 2003, October 2004, and November 2005 for further 
development.  The case now returns to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant is seeking service connection for a right ankle 
disability, characterized as residuals of laceration of the 
Achilles tendon.  His service medical records show that he 
was discharged from service in February 1968 at the 
recommendation of a medical board that found that he had a 
symptomatic scar on his right heel that was not incurred in 
or aggravated by service.  No basis for the medical board's 
finding on aggravation was included in the recommendation.

When this matter was before the Board in October 2004, a 
record of a January 2004 VA orthopedic examination report was 
noted.  In that report, the examiner had concluded that the 
veteran's right ankle condition, diagnosed as chronic 
Achilles tendonitis, was not likely caused or aggravated or 
worsened by his military service.  The Board took specific 
exception to the report, however, stating that the examiner 
had failed to follow the directions of a prior November 2003 
remand by not providing a clear rationale for the opinion 
reached.  As a consequence, in October 2004, the Board 
remanded the matter again to the RO for the specific purpose 
of obtaining an opinion with a complete rationale (as 
emphasized in the remand) as to whether the veteran has a 
current right ankle disability that is causally related to 
any right ankle disability shown in service by way of 
aggravation or incurrence.

In June 2005, a supplemental medical opinion was offered by 
the same VA physician who had conducted the January 2004 VA 
orthopedic examination.  In the June 2005 opinion, the 
examiner concluded "that [the veteran's] right ankle 
disability was due to residuals of laceration of Achilles 
tendon sustained prior to entry into the military service is 
not permanently worsened in degrees during his military 
service."  The examiner concluded further "that [the 
veteran's] right ankle disability, residual laceration of 
Achilles tendon is not related to his military service or any 
other incident in the military service."  Once again, 
however, the opinions offered were bare conclusions.  In 
other words, the VA examiner provided absolutely no rationale 
for the conclusions reached.

In summary, the primary purpose of the October 2004 remand 
was to obtain a medical opinion regarding the origin of the 
veteran's current right ankle disability that included a 
complete rationale fully supported by reference to the 
veteran's medical records, sound medical principles, and any 
medical literature that would apply.  The report of the 
clarifying medical opinion offered in June 2005, however, 
failed to adequately address the specific request of the 
October 2004 remand by failing to provide a complete 
rationale for the opinion reached.

The Board again faces a similar problem with the current 
appeal.  Following the Board's November 2005 remand to obtain 
a clarifying medical opinion, the appellant underwent another 
VA examination in March 2006, with the same examiner that had 
conducted the previous VA examinations.  The examiner 
recounted the appellant's medical history as reported by the 
appellant and his service medical records, and performed 
range of motion (ROM) tests on the appellant's right and left 
ankles.  She also analyzed x-rays in conjunction with the 
examination and ultimately diagnosed the appellant with 
Achilles tendinosis, with 0 to mild loss of function.  
However, her final opinions that the appellant's right ankle 
disability was due to laceration of the Achilles tendon 
sustained prior to entry into the military service and that 
this disability was not permanently aggravated or worsened by 
the veteran's brief period of service beyond the normal 
progression was again unsupported by medical reasoning or 
analysis.  

Unfortunately, it is not enough for an examiner to recount 
the appellant's medical record.  As stated by the United 
States Court of Appeals of Veterans Claims (CAVC), a bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111].  
Miller v. West, 11 Vet. App. 345 (1998).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

Given the discrepancies in the record with respect to the 
failure of the VA examiner to fully address the matter posed 
by the Board, the Board finds that further remand is 
unavoidable in this instance.  The Board is restrained by 
CAVC precedent from proceeding without the RO having followed 
all of the Board's own directives.  38 C.F.R. § 19.31 (1998); 
Stegall v. West, 11 Vet. App. 268 (1998).  On that basis, it 
is determined that a clarification of the opinions reached in 
the March 2006 VA medical examination and June 2006 
supplemental opinion is necessary for a fully informed 
evaluation of the claim on appeal.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should issue a letter to 
the appellant providing him with the 
notice required under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that the 
appellant should submit any pertinent 
evidence in his possession and which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should be specifically requested to submit 
a copy of any evidence of medical 
treatment for the claimed disability from 
his time in-service to the present time.

2. The AMC or RO should take appropriate 
steps to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant. Copies of all relevant VA 
medical records, if any, should be 
obtained.

3. If the AMC or RO is unable to obtain a 
copy of any pertinent evidence identified 
by the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  After any additional evidence has been 
obtained and associated with the file, the 
AMC or RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded a VA 
orthopedic examination with a different VA 
examiner, if possible, to determine the 
nature and etiology of any current right 
ankle disability, residuals of laceration 
to the Achilles tendon. All indicated 
studies should be performed.  The examiner 
should be requested to review pertinent 
documents in the veteran's claims file, 
including all available pre-service 
medical records, the veteran's complete 
service medical records and all available 
post-service medical records and answer 
the questions posed in this remand 
directive.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination review.  The examiner must 
annotate the report that the claims file 
was in fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

The VA examiner should address the 
following questions:

Did the veteran have a right ankle 
disability in service that clearly and 
unmistakably existed prior to service?  If 
so, this disability should be described in 
detail, including the bases for the belief 
that it pre-existed service, and a 
description of its relationship to any 
current right ankle disability found on 
examination.  

If there was such a pre-existing right 
ankle disability, is there clear and 
unmistakable evidence that would support 
the finding that the pre-existing right 
ankle disability did not permanently 
increase in severity during the veteran's 
brief period of service beyond the normal 
progression of the disease or injury?  If 
so, the clear and unmistakable evidence 
supporting this finding should be 
described in detail.  The examiner should 
specifically discuss the inservice 
findings of pain on palpation, ulceration, 
and swelling.

A complete rationale should be provided by 
the VA medical examiner that is fully 
supported by reference to the veteran's 
medical records, sound medical principles, 
and any medical literature that would 
apply.

5.  Thereafter, the AMC or RO should 
review the claims file to ensure that all 
of the foregoing requested development has 
been completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the AMC or RO should review the requested 
medical report and required medical 
opinion(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC or RO should 
implement corrective procedures.  In 
particular, the AMC or RO should verify 
that a complete rationale for any medical 
opinion provided has been included in the 
medical report.

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

6. After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  If the claim remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

